Citation Nr: 9931201	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-44 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a dislocation of the right shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision by the RO that granted a 
10 percent rating for a right shoulder dislocation.  In June 
1999, the undersigned Member of the Board conducted a 
videoconference hearing  during which the veteran testified 
regarding his claim.

In the representative's September 1999 appellate brief, the 
representative raised the questions of the veteran's 
entitlement to service connection for painful and tender 
scars of his right shoulder, as well as degenerative joint 
disease of the right shoulder.  The RO has not addressed 
these matters in the first instance.  These matters are 
referred to the RO for appropriate action. 

REMAND

This case must be remanded because the report of the most 
recent VA compensation and pension examination in the file, 
dated in June 1995, is inadequate in several respects.  
Specifically, the June 1995 VA examination report does not 
account for the veteran's complaints of limitation of motion 
due to pain on use and other aspects of functional loss that 
are claimed to exist outside of the clinical setting, 
including the complaint in his October 1996 substantive 
appeal that his "shoulder" is occasionally "100 percent 
disabled."  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the DeLuca case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) stressed that, in 
evaluating diseases of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Court indicated that these determinations should 
be made by an examiner and should, if feasible, be portrayed 
by the examiner in terms of the additional loss in range of 
motion due to these factors (i.e., in addition to any actual 
loss in range of motion noted upon clinical evaluation).  Id.

On remand, the examiner should address certain other 
questions left unanswered by the medical evidence of record.  
For example, there is certain medical evidence in the record 
which suggests that the veteran is right hand dominant, while 
certain other medical evidence in the record suggests that he 
is left hand dominant.  See, e.g., July 1979 VA examination 
report.  Identification of the dominant upper extremity is 
crucial to the proper evaluation of his disability, but there 
is no recent medical evidence definitively addressing this 
question.  Moreover, it appears that prior to the veteran's 
most recent surgery to palliate the symptomatology of his 
right shoulder disability, he experienced neurological 
impairment diagnosed as "impingement," see January to March 
1995 VA outpatient records, but it is unclear as to whether 
the surgery alleviated such symptomatology.  Additionally, 
the most recent medical evidence of record does not indicate 
whether there has been any recurrence of the shoulder 
dislocation, or describe the veteran's symptomatology in 
terms that comport with all of the possibly applicable 
Diagnostic Codes.  Therefore, these concerns must also be 
addressed on remand.  

Moreover, although there is some indication in the SOC that 
the RO considered possibly applicable Diagnostic Codes other 
than Diagnostic Code 5203 (the Diagnostic Code pursuant to 
which the veteran's disability is currently evaluated), those 
other Diagnostic Codes are not set forth in full in the SOC.  
Also, there is no indication that the RO considered the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, as required by 
DeLuca.  

Additionally, the RO should take reasonable steps to obtain 
all available medical records prior to the examination on 
remand.  Finally, the Board notes that there is no current 
power of attorney in the file for the veteran's 
representative.  The RO should contact the veteran and obtain 
an updated power of attorney for his representative.

This case is REMANDED for the following actions: 

1.  The RO should contact the veteran 
and obtain an updated power of attorney 
for his representative.

2.  The RO needs to take all reasonable 
steps to obtain all available clinical 
records not already contained in the 
claims folder.  The appellant should be 
contacted to assist in this matter by 
identifying those places where he has 
received recent treatment.

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic 
examination to determine the severity of 
the service-connected postoperative 
residuals of a dislocation of his right 
shoulder.  The claims file should be 
made available to the examiner.  The 
examiner should review the claims file, 
examine the veteran, x-ray the veteran's 
shoulders, conduct complete range of 
motion studies of both shoulders 
(including active and passive range of 
motion, and on weight bearing and non-
weightbearing, see 38 C.F.R. § 4.59), 
and describe all current right shoulder 
symptomatology.  The examiner should 
affirmatively state whether the 
veteran's right upper extremity or left 
upper extremity is his dominant upper 
extremity.  The examiner should also 
state whether the service-connected 
right shoulder disability is manifested 
by:
(a)  ankylosis of scapulohumeral 
articulation, and, if so, whether it is 
unfavorable, with abduction limited to 
25 degrees from the side; intermediate, 
between favorable and unfavorable; or 
favorable, with abduction to 60 degrees, 
and the ability to reach the mouth and 
head;
(b)  limitation of motion of the 
arm, and if so, whether it is 25 degrees 
from side; midway between the side and 
shoulder level; or at the shoulder 
level;
(c)  other impairment of the 
humerus, including loss of the head of 
the humerus (flail shoulder), or its 
equivalent; nonunion of humerus and its 
head (false flail joint), or its 
equivalent; or fibrous union of the 
humerus and its head;
(d)  recurrent dislocation of the 
humerus at the scapulohumeral joint, 
and, if so, whether there are frequent 
episodes and guarding of all arm 
movements, or infrequent episodes, and 
guarding of movement only at the 
shoulder level;
(e)  malunion of the humerus and 
scapulohumeral joint, and, if so, 
whether there is marked or moderate 
deformity; or
(f)  impairment of the clavicle or 
scapula, including dislocation or 
nonunion, and, if nonunion is 
manifested, affirmatively state whether 
there is loose movement.
The examiner should, if feasible, 
distinguish any service-connected and 
nonservice-connected disability of the 
right shoulder.  If not feasible, the 
examiner should explain why.  The 
examiner should also state whether the 
February 1995 decompression surgery 
alleviated the neurologic impingement 
experienced by the veteran prior to that 
time, and, if it has not, the examiner 
should describe all neurologic 
impairment manifested by the veteran's 
right shoulder disability and 
characterize such impairment as mild, 
moderate, or severe.

Finally, the examiner should render an 
opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, or pain in 
his right shoulder due to repeated use 
or flare-ups, and should, if feasible, 
portray these factors in terms of 
additional loss in range of motion due 
to these factors.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If this is not 
feasible, then the examiner should state 
so, and explain why.  If the disability 
manifested on examination represents 
maximum disability for the veteran's 
right shoulder (in or out of the 
clinical setting), the examiner should 
state this.  

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
rating for postoperative residuals of a 
dislocation of the right shoulder.  In 
doing so, the RO should consider not 
only Diagnostic Code 5203, but also 
other, possibly applicable Diagnostic 
Codes.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, and 5202 
(1998).  The RO should also consider the 
factors provided by 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If any benefit sought 
is denied, a supplemental SOC (SSOC) 
should be issued.  The SSOC should 
reflect the RO's consideration of all 
possibly applicable Diagnostic Codes and 
DeLuca, and recite, in full, the 
Diagnostic Codes considered.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to this Board for further appellate review.  No 
action is required by him until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

